Citation Nr: 1025958	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-32 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to November 1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2010, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The Veteran claims that he is entitled to service connection for 
PTSD.  The evidence of record shows a current diagnosis of PTSD; 
however, the Veteran's service personnel records do not show any 
awards or decorations denoting he engaged in combat.  He served 
in Vietnam from April 1970 to January 1971.  In an October 2008 
statement, he indicated he was assigned to the 321st 
Transportation Company, 4th TC, 6th Trans.  His military 
occupational specialty (MOS) was heavy vehicle driver.  He 
maintains that: his unit came under mortar attack during in-
processing on his first day at Long Binh Army Depot; he came 
under RPG and machine gun fire on a convoy from Long Binh to Quan 
Loi in June or July 1970; and he was ambushed on a convoy to Bear 
Cat in October 1970 and some soldiers died.  In a statement 
submitted in January 2008, he indicated that the deceased were 
members of the "321st Trans Co, 48th Gp, 6th Trans Bde", and 
their ranks were SP4 and SP5.  He did not recall their names.  
The Veteran's service personnel records do not show any awards or 
decorations denoting he engaged in combat and his combat 
stressors have not otherwise been verified.

The U.S. Army and Joint Services Records Research Center (JSRRC), 
has not been contacted to research the Veteran's alleged in-
service stressors.  (In this regard, the Veteran's allegation of 
a mortar attack during his in-processing appears to be a 
verifiable event.)  An attempt must be made to verify the 
Veteran's alleged stressors; however, additional detailed 
information from the Veteran regarding these alleged stressors, 
to include the place, full name, and any other identifying 
information must first be obtained.  In this regard, the Board 
notes that if the Veteran was stationed with a unit that was 
present while enemy attacks occurred, it would suggest that he 
was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (base subjected to rocket attacks during 
time that Veteran was stationed at the base).  In other words, 
the Veteran's presence with the unit at the time such attacks 
occurred could corroborate his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  As such, 
further development is needed, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
request that he provide as much detail as 
possible regarding the claimed stressors.  
The AMC/RO should also undertake necessary 
action to attempt to verify the occurrence of 
the Veteran's alleged in-service stressors 
pursuant to VA Training Letter 07-02, as well 
as employing the stressor verification site 
added to VA's "Rating Job Aids" webpage on 
August 9, 2007.  Thereafter, if further 
development is required, this REMAND, copies 
of the Veteran's DD Form 214, service 
personnel records, and any stressor statement 
submitted, should be sent by the RO to the 
U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR)).  JSRRC should be requested to 
make an attempt to verify events related to 
the Veteran's claimed stressors.  If unable 
to provide such information, they should be 
asked to identify the agency or department 
that may provide such information and follow- 
up inquiries should be conducted accordingly.

If any source requires a specific time period 
in order to search unit records, the RO 
should designate the time period from April 
1970 to January 1971 (further broken down 
into smaller time increments, as necessary).  
Once received, any documents must be reviewed 
in detail for purposes of stressor 
verification and associated with the 
Veteran's claims folder.

2.  Following receipt of additional data from 
any and all sources, the RO must prepare a 
report detailing the nature of any in-service 
stressful event(s), verified by the data on 
file, outlining the specific evidence 
corroborating that a stressor event in 
service actually occurred.  The report and/or 
determination relating to each of the 
foregoing must then be added to the claims 
file.

3.  If, and only if, a claimed stressor is 
verified, the Veteran should be scheduled for 
a VA psychiatric examination.  All indicated 
tests and studies are to be performed.  Prior 
to the examination, the claims folder and a 
copy of this remand must be made available to 
the psychiatrist or psychologist performing 
the examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination must 
be conducted following the protocol in VA's 
Disability Examination Worksheet for Initial 
Evaluation for Post-Traumatic Stress Disorder 
Examination, revised on April 2, 2007.  The 
examining psychiatrist or psychologist should 
be informed as to which, if any, of the 
claimed stressors or identified events have 
been verified.  Based on a review of the 
record, and examination of the Veteran, and 
considering the identified stressors, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran has PTSD related to an event in 
service.

The opinion should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the issue on appeal.  All 
applicable laws and regulations should be 
considered.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


